UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6434


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROY CHRISTOPHER PERRY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:14-cr-00276-BO-1; 5:19-cv-00060-
BO)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Christopher Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roy Christopher Perry seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2255 (2018) motion. See Whiteside v. United States, 775 F.3d

180, 182-83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-

year statute of limitations, running from latest of four commencement dates enumerated in

28 U.S.C. § 2255(f)). The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2018).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When, as here, the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Perry has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2